Title: To James Madison from Joseph Stanton, 30 January 1808
From: Stanton, Joseph
To: Madison, James



Dear Sir
Charlestown Janry. 30th. 1808

At this Important Crisis, When Our all is at Stake, It affords Consolation That we have (not to mention Talents) Characters at the Helmn In Whome we may place the Utmost Confidence, men of Tried Patriotism who possess Cool heads & Warm Hearts.  The Tamany Society in their excellent Address to the President Spoke the Sentiments of my heart far Better than I Could have expressed them my Self; But Notwithstanding the Numerous unprovoked Insults that have Been heaped upon us, I wish for peace with all the World, if the terms are Honl. to Our National Character.  Sir If the President declines Standing a Candidate in future I Sincerely hope James Madison Esqr. will be the Successful Candidate for the Chair.  Our former Electors Will no doubt be reelected.  Two of them I Saw the Other day & Know their Sentiments to be Consonant to my Wishes.  Our electors will not be divided, I am Confident.  I am Intimatly acquainted with them all.  Govr. Monroe is a fine Character, but John Randolphs Anxiety in my Opinion is Sufficient to damn him  He is a Complete Slave to Caprice and ambition.  I am With High Consideration yours Very Truly

Jos. Stanton


P S  my Best Respects to the Truly Amiable Mrs Madison

